Judgment, Supreme Court, New York County, rendered September 7, 1972, convicting the defendant upon his plea of guilty of attempted burglary in the third degree and sentencing him to an indeterminate term of imprisonment not to exceed four years, unanimously reversed, on consent of the People and on the law, the sentence vacated and the matter remanded for resentencing only, based upon an up-to-date probation report. The defendant-appellant had been paroled on an interim supervision basis to Horizon. House for a narcotics addiction rehabilitation program and had left there without permission. At the time of sentence he asked for an adjournment to have someone from a motivation and guidance program, to which he claimed he had transferred until rearrested, appear and explain the reasons for leaving Horizon House and his progress at the other facility. The court stated that in view of the defendant’s background and failure to co-operate, sentence, would be imposed immediately. On this appeal, the People state that essential fairness and the interest of justice indicate that the defendant-appellant be resentenced so that the sentencing court can have before it a complete and current report. The order of this court entered March 12, 1974, is vacated. Concur — Markewich, J. P., Kupferman, Murphy, Capozzoli and Lynch, JJ. [44 A D 2d 518.]